In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme' Court, Kings County, entered April 27, 1973, in favor of defendants, upon the trial court’s dismissal of the complaint at the end of plaintiff’s ease upon a jury trial of the issues of liability only. Judgment affirmed as to defendant Trimmer, without costs. No opinion. Judgment reversed as to defendants Granit Hotel.and Judy Moore and, as between them and plaintiff, action severed and new trial granted, with costs to abide the event. The trial court’s dismissal of the complaint was on the ground that plaintiff had produced no prima facie proof of defendants’ negligence. In our opinion this was error as to defendants Granit Hotel and Judy Moore, and a new trial should be had as between them and plaintiff {Bloom v. Balu Gorp., 269 App. Div. 192, 193; Spatchill v. Park Circle Boiler Bink, 289 N. Y. 786; Fritz v. City of Buffalo, 277 N. Y. 710). However, the dismissal as to defendant Trimmer was proper since there was no evidence that his duties as a skating instructor employed by Granit Hotel included supervision of the skaters on the ice rink on which plaintiff was injured; and the proof failed to connect him in any way with the accident or plaintiff’s injury. Hopkins, Acting P. J., Latham, Shapiro, Gulotta and Benjamin, JJ., concur.